         Case 1:21-mc-00002-JRH Document 1 Filed 01/21/21 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHEIUV DISTRICT OF GEORGIA                         U.S. L >


                                                                                     m\ JAN 21 A S: 39
 IN RE:                                               )
 PROCEDURES FOR THE FILING,                           )
 SERVICE, AND MANAGEMENT OF                           )                                 S 'iJ .   1 _ I.   _ I   .
 FIIGHLY SENSITIVE DOCUMENTS                          )
                                                      )

                               STANDING ORDER MC 121-QQgI


        In response to recent disclosures of widespread breaches of both private sector and

government computer systems, the Court finds that, pursuant to Federal Rule of Civil Procedure

5(d)('3VA). Federal Rule of Criminal Procedure 49fb)f3XA'). and Federal Rule of Bankruptcy

Procedure 5005(a)(2~). good cause exists to alter its rules to require all parties to file certain highly

sensitive documents outside of the Court’s electronic filing system (CM/ECF).

        IT IS ORDERED TFIAT:

       (1) Subject to further changes as circumstances may require, the attached
           procedures are adopted for the filing, service, and management of highly
           sensitive documents in and by this Court and the United States Bankruptcy
           Court. This Order supersedes all inconsistent provisions in existing local rules
           or other general orders of this Court or the United States Bankruptcy Court.


       (2) The Clerk of Court is directed to provide public notice of this Order and to take
           any necessaiy and proper actions to implement these procedures.



        Thic^ day of Januaiy, 2021

                                                        FOR THE COURT
      Case 1:21-mc-00002-JRH Document 1 Filed 01/21/21 Page 2 of 5



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA

                            Procedures for the Filing, Service
                     and Management of Highly Sensitive Documents
                                  Established January 21, 2021


1.   Documents Subject to this Order

        a. These procedures apply only to documents containing material that, due to its
           highly sensitive nature, requires a level of security greater than that provided
           through filing as confidential or under seal in CM/ECF.

        b. While a document must be eligible for filing under seal or as confidential to be
           considered for classification as highly sensitive material, sealed and confidential
            filings in most cases in this Court do not warrant highly sensitive designation under
            this Order.


        c. The following are types of documents that may be deemed highly sensitive
           documents (HSDs); Documents related to: national security and terrorism
            investigations, ex parte motions and orders for tax information, search warrants and
            2703(d) orders, electronic surveillance under 18 U.S.C. § 2518, and cooperation in
            criminal cases.


        d. The following are types of documents that generally are not considered HSDs:
           Presentence reports, pretrial release reports, social security records, administrative
           immigration records, sealed qiii tarn cases, and sealed filings in most civil cases.

        e. The final determination as to whether a document is an HSD will be made by the
            presiding judge or referred magistratejudge or, when no judge is assigned, the chief
            judge.

2.   Obtaining Authorization to File a Document as an HSD

         A party seeking to file a document as an HSD must first obtain an order authorizing the
     filing of the document as an HSD as follows:

        a. Filing a Motion by Represented Parties

                i. Except as provided in paragraph 2.f below, a represented party shall
                   electronically file in CM/ECF a Motion to Deem Filing as an HSD utilizing
                   the motion event “Motion to Deem Filing as an HSD.” This motion will be



                                               2
Case 1:21-mc-00002-JRH Document 1 Filed 01/21/21 Page 3 of 5




           restricted on the docket for viewing by case participants only. No
           documents shall be attached to this electronic filing.

        ii. As soon as practicable after the Motion to Deem Filing as an HSD is filed,
            the filing party shall deliver to the Clerk’s office two paper copies of the
            Motion to Deem Filing as an FISD, a proposed order, the proposed HSD and
            a certificate of service demonstrating compliance with paragraph 2.c. The
           motion shall explain why the proposed document constitutes an HSD. The
           required documents, unfolded, shall be submitted to the Clerk’s office in a
           sealed envelope marked “HIGHLY SENSITIVE DOCUMENT.” The
           outside of the envelope shall be affixed with a copy of the HSD’s caption
           page (with confidential information redacted) and with a copy of the notice
           of electronic filing generated from CM/ECF upon the filing of the motion
           to treat the document as an HSD.


       iii. Any responses or replies by parties shall be filed electronically in CM / ECF
            utilizing the response event “Response to Motion to Deem Filing as an
            HSD.” This Response will be restricted on the docket for viewing by case
            participants only. No documents shall be attached to this electronic filing.

       iv. As soon as practicable after the Response to the Motion is filed, the filing
           party shall deliver to the Clerk’s office two paper copies of the Response to
           the Motion to Deem Filing as an HSD, a proposed order, and a certificate
           of service demonstrating compliance with paragraph 2.c. The required
           documents, unfolded, shall be submitted to the Clerk’s office in a sealed
           envelope marked “HIGHLY SENSITIVE DOCUMENT.” The outside of
           the envelope shall be affixed with a copy of the HSD’s caption page (with
           confidential information redacted) and with a copy of the notice of
           electronic filing generated from CM/ECF upon the filing of the response to
           the motion to treat the document as an HSD.


 b. Pro se parties


           Pro se parties shall submit to the Clerk’s office for filing two paper copies
           of a motion to treat a document as an HSD that explains why the document
           constitutes an HSD, the proposed HSD, and a certificate of service
           demonstrating compliance with paragraph 2.c. The required documents,
           unfolded, shall be submitted to the Clerk’s office in a sealed envelope
           marked “HIGHLY SENSITIVE DOCUMENT.” The outside of the
           envelope shall be affixed with a copy of the HSD’s caption page (with
           confidential information redacted).




                                     3
 Case 1:21-mc-00002-JRH Document 1 Filed 01/21/21 Page 4 of 5




   c. Service By All Parties


        The filing party must serve the proposed HSD and any other doeuments submitted
to the Clerk’s office in paper on the other parties as follows:

            1.   Civil cases - by any manner specified in Fed. R. Civ. P. 5(b)(2), excluding
                 service via the Court’s CM/ECF electronic filing system;

           11.   Criminal cases - by any manner specified in Fed. R. Crim. P. 49(a)(3)(B) or
                 (a)(4); 01-


          111.   Bankruptcy cases-by any manner speeified in Fed. R. Bankr. P. 7004
                 excluding service via the Court’s CM/ECF electronic filing system.

   d. Issuanee of Court Order


        The Court will issue an order on the motion and, if granted, an informational enti-y
 will be made on the case docket indicating that the FISD has been filed with the Court.
The Clerk’s office will maintain the HSD in a secure paper filing system. If the motion is
 denied, the proposed HSD will be deemed withdrawn and may be retrieved from the
 Clerk’s office by the filing party or counsel within ten calendar days. After ten calendar
 days, the proposed HSD may be destroyed by the Clerk’s office without further notice.

   e. Entire Case Deemed HSD


       In rare cases in whieh most filings are expeeted to be HSDs, a judge, sua sponte or
upon motion, may deem an entire case highly sensitive. Once a case is deemed highly
sensitive, further motions to treat a doeument filed within that case as an HSD are
umiecessary. All documents filed within a case deemed highly sensitive must be filed in
paper format in the manner required by paragraph 2.c above.

   f   Exceptions to the Requirement that a Represented Party File Electronically in
       CM/ECF a Motion to Treat a Document as an HSD


       Exceptions to the requirement that a represented party file electronically in
CM/ECF a motion seeking to treat a document as an HSD are the following:(1) Motions
to be filed in sealed criminal and civil cases must be filed in paper with the Clerk’s office;
(2) Applications for electronic surveillance under 18 U.S.C. § 2518, search warrants and
2703(d) orders and other appropriate magistrate judge matters, together with the motion,
proposed order and proposed HSD, must be presented in paper to the appropriate district
judge or magistrate judge in chambers;(3) Motions to file a civil complaint as an HSD
must be filed with the Clerk’s office in paper along with the complaint; and (4) Oral



                                          4
         Case 1:21-mc-00002-JRH Document 1 Filed 01/21/21 Page 5 of 5




         motions made in open court regarding a cooperating defendant in a criminal case must be
         accompanied by a proposed order.



3.      Service of Highly Sensitive Court Orders

               If the Court detennines that a Court order contains highly sensitive information, the
        Clerk’s office will file and maintain the order in a secure paper filing system and will serve
        paper copies of the order on the parties via United States Mail, overnight courier or court-
        approved encrypted email.



4.      Removal of Existing HSDs or Highly Sensitive Cases from the Court’s Electronic
        Filing System

           a. Upon motion of a party or upon its own motion, the Court may determine that a
              document, case, or any portion of it, that has been filed electronically is highly
              sensitive and direct that the HSD or case be removed from the Court’s electronic
               filing system and maintained by the Clerk’s office in a secure paper filing system.


           b. A party’s motion to remove an HSD or highly sensitive case from the Court’s
              electronic filing system shall explain why such document or case is highly sensitive
               under the criteria set out in paragraph 1 above or why it should otherwise be subject
               to the heightened protection for HSDs.

     5. Bankruptcy Court Filings


           a. For documents filed in the United States Bankruptcy Court under these procedures,
              all references to “Court” shall mean, when appropriate, the United States
              Bankruptcy Court for the Southern District of Georgia and to “Clerk” shall mean,
               when appropriate, the Clerk of the United States Bankruptcy Court.




                                                  5
